
	

114 HR 5211 IH: CFPB Dual Mandate and Economic Analysis Act
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5211
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2016
			Mr. Emmer of Minnesota (for himself, Mr. Pittenger, Mr. Barr, Mr. Neugebauer, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to update the purpose of the Bureau of
			 Consumer Financial Protection, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the CFPB Dual Mandate and Economic Analysis Act. 2.PurposeSection 1021(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5511(a)) is amended—
 (1)by striking fair, transparent, and competitive and inserting: fair and transparent; and (2)by adding at the end the following: In addition, the Bureau shall seek to implement and, where applicable, enforce Federal consumer financial law consistently for the purpose of strengthening private sector participation in markets, without Government interference or subsidies, to increase competition and enhance consumer choice..
			3.Office of Economic Analysis
 (a)In generalSection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended by adding at the end the following:
				
					(h)Office of Economic Analysis
 (1)EstablishmentThe Director shall establish an Office of Economic Analysis. (2)Review and assessment of proposed guidance, orders, rules and regulationsThe Office of Economic Analysis shall—
 (A)review all proposed guidance, orders, rules and regulations of the Bureau; (B)assess the impact of such guidance, orders, rules and regulations on consumer choice, price, and access to credit products; and
 (C)publish a report on such reviews and assessments in the Federal Register. (3)Measuring existing rules, regulations, guidance, and ordersThe Office of Economic Analysis shall—
 (A)review each rule, regulation, guidance, and order issued by the Bureau after 1, 2, 5, and 10 years; (B)measure the rule, regulation, guidance, or order’s success in solving the problem that the rule, regulation, guidance, or order was intended to solve when issued; and
 (C)publish a report on such review and measurement in the Federal Register.. (b)Consideration of review and assessment; rulemaking requirementsSection 1022(b) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)) is amended by adding at the end the following:
				
					(5)Consideration of review and assessment by the Office of Economic Analysis
 (A)In generalBefore issuing any guidance, order, rule, or regulation, the Director shall consider the review and assessment of such guidance, order, rule, or regulation carried out by the Office of Economic Analysis.
 (B)Notice of disagreementIf the Director disagrees with any part of a review and assessment described under subparagraph (A) with respect to any guidance, order, rule, or regulation, the Director shall accompany any such guidance, order, rule, or regulation with a statement explaining why the Director so disagrees.
						(6)Identification of problems and metrics for judging success
 (A)In generalThe Director shall, in each proposed rulemaking of the Bureau— (i)identify the problem that the particular rule or regulations is seeking to solve; and
 (ii)specify the metrics by which the Bureau will measure the success of the rule or regulation in solving such problem.
 (B)Required metricsThe metrics specified under subparagraph (A)(ii) shall include a measurement of changes to consumer access to, and cost of, consumer financial products and services..
			
